Citation Nr: 9909335	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a 
stroke, to include paralysis and hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from September 13, 1976 to 
October 4, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran appeared 
and presented testimony before the undersigned Board Member 
by means of an October 1998 video conference hearing.  


REMAND

Preliminary review of the claims file reveals that except for 
the report of the veteran's entrance examination, no other 
service medical records have been located.  Although the 
veteran's official service record shows only 22 days active 
service, it is maintained that the veteran suffered a stroke 
or stroke like medical emergency during such service, that he 
was hospitalized at Ft. Knox for several days, and that he 
was discharged from service for medical reasons.  Given the 
veteran's specific contentions, the Board believes further 
attempts to obtain pertinent service records are appropriate.  

Moreover, the veteran testified that shortly after being 
released from active duty, he was treated at VA medical 
center in Amarillo, Texas for the residuals of a stroke, 
including paralysis and hypertension.  The veteran also 
testified that approximately a month after being discharged 
from active duty, he was hospitalized for 10 weeks at Baylor 
University Hospital in Dallas, Texas, again for the residuals 
of a stroke.  These records did not appear in the claims 
file, nor is it apparent that such records were considered by 
the RO. 

The Board observes here that VA has constructive knowledge of 
certain documents, such as those generated by VA medical 
facilities, even if the said records were not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.  

However, while the Board believes an attempt to obtain all 
such records is necessary before it may properly proceed with 
appellate review of the veteran's case, the Board takes this 
opportunity to emphasize to the veteran that statutory law as 
enacted by the Congress charges a claimant for Department of 
Veterans Affairs (VA) benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim has been 
defined by the Court as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request another search for the veterans' 
service medical records.  The NPRC should 
also be asked if any records documenting 
medical treatment at Fr. Knox during 
September and October 1976 are stored 
separately and, if so, a search for 
records pertinent to the veteran should 
be requested.  The RO should also contact 
the service department directly and 
request all available information 
regarding the reason and authority for 
the veteran's discharge from service on 
October 4, 1976.     

2.  The RO should obtain and associate 
with the claims file any and all VA 
medical records relating to the veteran's 
claimed treatment for the residuals of a 
stroke, including paralysis and 
hypertension, at the VA medical facility 
in Amarillo, Texas, in 1976. 

3.  The RO should also request all 
medical records relating to the veteran's 
claimed hospitalization at Baylor 
University Hospital in Dallas, Texas, for 
the residuals of a stroke, including 
paralysis and hypertension, in 1976 and 
1977. 

4.  After completion of the above, the 
RO should review the expanded record and 
determine whether the veteran's claim 
can be allowed.  If the benefit sought 
is not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case.  After affording 
him a reasonable opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to obtain any pertinent medical 
records.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

- 5 -


- 2 -


